Citation Nr: 0829583	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1991 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.  In April 2006, the 
Board remanded the claims for further development.  

The veteran appeared before a Veterans Law Judge (VLJ) in a 
Travel Board hearing in Little Rock in July 2005 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.  In the interim, that 
VLJ has left the Board.  In July 2008, the veteran was 
informed of his right to attend an additional hearing and was 
given 30 days to respond.  No response was received; 
therefore, the appeal moves forward.


FINDINGS OF FACT

1.  A current diagnosis of a right knee disability is not 
demonstrated by the record.

2.  Pseudofolliculitis barbae was first manifested many years 
after the veteran's service and has not been medically 
related to his service. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

2.  Pseudofolliculitis barbae was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2001 and July 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2001 (pre-adjudicatory) notice informed the 
veteran of information and evidence necessary to substantiate 
the claims for service connection, also explaining the 
relative burdens of VA and the veteran.  The subsequent 2006 
notice informed the veteran of information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the January 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All available service treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his right knee claim.  Although he has not undergone an 
examination for pseudofolliculitis barbae (PFB), one is not 
required in this case.  

Specifically, VA is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran had a diagnosis of PFB in March 2001.  The veteran's 
service treatment records, however, are negative for any 
complaint, treatment, or diagnosis of the same.  Further, 
even if such symptoms are presumed to have occurred in 
service, there is no medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits.  Nor is there credible evidence of 
continuity of symptomatology since that time.  Instead, the 
evidence shows a diagnosis in March 2001, two years after 
service, and statements by the veteran later in October 2003 
indicating that he experiences the condition if he shaves 
(his VA Form 9).  The concurrent outpatient clinical records, 
however, are wholly negative for complaint, treatment, or a 
diagnosis.  Accordingly, the requirements for seeking further 
medical evidence are not met.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for a right knee 
disability and a skin disorder, both of which he contends 
initially manifested in service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Each disability will 
be discussed in turn below.

Right Knee Disorder 

Service treatment records show that in March 1993, the 
veteran presented with complaints of a right knee injury for 
one month.  He could not recall how it was injured 
originally, though he reported that he reinjured it playing 
football at that time.  The examination was consistent with a 
medial collateral ligament strain.  He was given Motrin and a 
temporary profile for five days, indicating no running or 
sports.  He had no immediate follow-up treatment.  Nearly one 
year later, in February 1994, the veteran reported right knee 
pain for two days, without trauma.  Range of motion was noted 
to be decreased, though there was no swelling or dislocation.  
Possible knee strain was noted; however, the veteran did not 
require follow-up treatment.  The remainder of the service 
treatment records are negative for treatment or diagnosis of 
a right knee disorder, to include the veteran's October 1998 
separation examination and concurrent personal history, which 
noted only a left knee disorder (for which service connection 
is already in effect). 

During the course of the veteran's claim, he underwent a 
right knee VA examination in March 2001 to determine the 
nature and etiology of any right knee disorder diagnosed.  
Examination revealed normal range of motion, no swelling or 
tenderness, and no subluxation or instability.   There was no 
pain on testing.  The concurrent bilateral knee x-ray report 
noted "bilateral narrowing of the medial knee compartments 
without destructive changes evident."  The radiologist went 
on to say that "this may be due to genu varus or possibly 
early degenerative changes."  

Subsequently, outpatient clinical records show that in 
October 2001, the veteran presented with bilateral knee pain. 
An x-ray of the right knee taken at that time demonstrated 
normal joint space widths, no effusion, and no apparent 
chondrocalcinosis.  The bony structures were in tact, and 
soft tissues were normal in prominence and symmetry.  The 
knee x-ray was determined to be normal.  No diagnosis was 
rendered.

The veteran underwent further VA examination of the right 
knee in August 2007, to determine whether he had a current 
disability of the right knee, as the evidence appeared to 
conflict in this regard.  The examiner noted the veteran's 
service history, including the documented treatment for pain, 
and reviewed the post-service treatment records.  Objective 
examination revealed that the veteran was able to walk 
perfectly normally without assistance, and was able to squat 
three times without problem.  Strength testing was normal.  
There was no atrophy, deformity, or skin breakdown.  The 
concurrent x-ray revealed no focal bony or joint 
abnormalities or joint effusion.  The study was deemed 
unremarkable.  The examiner concluded that no orthopedic 
diagnosis could be rendered, based on the negative exam and 
x-rays.  VA outpatient clinical records do not contradict 
these findings, and describe generalized complaints of pain 
in the knee, without referring to the right or left.  See, 
e.g., progress note dated in September 2007.  In sum, there 
is no current diagnosis of a right knee disability, apart 
from pain.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
the absence of a current clinical diagnosis, therefore, 
service connection for a knee disability must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted.

Pseudofolliculitis Barbae

The veteran contends that he currently has PFB.  A March 2001 
VA examination noted that the veteran reported getting bumps 
whenever he shaves.  He reported to the examination, however, 
with a beard.  The examiner did note tiny papules on the chin 
area, and on this basis rendered a diagnosis of PFB.  The 
veteran submitted pictures in June 2004, apparently 
attempting to document the condition.  However, the pictures 
are not clear, nor are they interpreted by a physician 
competent to render a diagnosis.  Regardless, for the sake of 
this decision, the diagnosis of March 2001 suffices to 
establish a current diagnosis.

The veteran initially contended that he first had the 
disorder in basic training and self-treated with creams.  
Then, in his July 2005 hearing, he contended that he saw a 
doctor while at the National Training Center at Fort Ord, 
California.  Thereafter, however, he contended that he was 
not at Fort Ord, but instead at the training center at Fort 
Irwin, California.  He then explained that he received a 
shaving profile at the aid station on his duty station at 
Fort Carson.

Service treatment and personnel records have been reviewed 
and include records from Fort Carson.  While there is a 
considerable number of records showing treatment for various 
disorders, there is no evidence of any treatment given for a 
skin disorder or of a profile being given for PFB.  While the 
veteran is competent to describe his symptoms which he 
experienced in service, he does not have the expertise to 
diagnose a condition, which requires medical training.  
Further, presuming that the irritation he has reported 
occurred in service was PFB, there is no evidence relating 
that to a current diagnosis of the same.  As the medical 
evidence does not establish a medical relationship between a 
current disability and the veteran's service, service 
connection is not warranted.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


